Citation Nr: 0938986	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-02 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for Tourette's syndrome.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Army from March 
1992 to January 1996, followed by service in the Army 
National Guard from July 1997 until August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision by the 
Philadelphia, Pennsylvania VA Regional Office (RO) which 
denied the Veteran's claim for service connection for 
Tourette's syndrome.

This matter was remanded for additional development in the 
Board's August 2008 decision.


FINDINGS OF FACT

1.  All notice and development required to properly 
adjudicate this claim has been completed.

2.  There is no nexus between the Veteran's Tourette's 
syndrome and her service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
Tourette's syndrome have not met.  38 U.S.C.A. §§ 101(24), 
1110, 1111, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with a March 2006 letter in which 
the RO notified her of what evidence was required to 
substantiate her claim for service connection for Tourette's 
syndrome.  This letter told her what evidence VA would 
obtain, what evidence she was expected to provide, and of 
what assistance the VA could provide the Veteran in obtaining 
this evidence.  This letter also notified the Veteran that 
she should submit any relevant evidence in her possession.  
This letter provided proper preadjudication notice as 
required under Pelegrini.

The Veteran has substantiated her status as a veteran.  The 
remaining elements of proper preadjudication Dingess notice 
were provided in the March 2006 letter. 

The Board notes that its August 2008 remand required 
additional VCAA notice advising the Veteran of the evidence 
needed to substantiate entitlement to service connection and 
veteran status on the basis of National Guard service.  This 
notice was not provided.  However, this information was 
provided in the December 2006 statement of the case (SOC).  

VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini.  This timing defect was 
cured by readjudication in the August 2009 supplemental 
statement of the case (SSOC).  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (holding timing deficiency was 
cured by readjudication in a supplemental statement of the 
case).  In addition, the Board notes that no periods of 
active duty for training (ACDUTRA) have been verified, which 
would render these provisions inapplicable to the Veteran's 
claim.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c), (d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development 
of her claim.  The Veteran's Army treatment records, National 
Guard treatment records, portions of her Army and National 
Guard personnel records, private treatment records and VA 
treatment records have been obtained.  

The Board's August 2008 remand instructed that particular 
private treatment records were to be obtained and an October 
2008 letter requested that the Veteran complete an 
appropriate authorization form.  This completed form was not 
returned.  VA is only obligated to obtain records that are 
adequately identified and for which necessary releases have 
been submitted.  38 C.F.R. § 3.159(c)(1).

VA attempted to afford the Veteran an examination in order to 
obtain an appropriate medical opinion as instructed in the 
Board's August 2008 remand.  The Veteran was informed in a 
June 2009 letter that she would be scheduled for a VA 
examination in the near future, that the failure to report 
for such examination may have adverse consequences to her 
claim, and cited to the appropriate regulation.  This letter 
was sent to the Veteran's last known address.  However, the 
VA Medical Center where the examination was scheduled 
reported that the Veteran refused the examination at that 
location (approximately 5 to 6 miles from her home) and did 
not report for the scheduled examination.  The claims folder 
does not contain the letter notifying the Veteran of the 
examination; however, the report that she refused the 
examination shows that she was aware that it had been 
scheduled.  In addition, the supplemental statement of the 
case notified the Veteran of the finding that she had failed 
to report.  She has not disputed this finding, nor has she 
alleged that she was unaware of the examination.

The Veteran has not provided an explanation for her failure 
to report for this scheduled examination nor has she 
requested a new examination be scheduled.  Therefore, VA has 
no further duty to assist the Veteran in scheduling an 
examination, and the claim is considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655.

In an effort to comply with the Board's August 2008 remand, a 
request to verify the Veteran's National Guard active duty 
for training (ACDUTRA) periods was sent to the Pennsylvania 
Adjutant General office in January 2009.  A February 2009 
response to this request indicated that the Veteran was no 
longer an active member of the state National Guard and that 
her records have been transferred to the Records Archive 
Center in St. Louis, Missouri.  A May 2009 request to the 
Personnel Information Exchange System (PIES) was made in a 
continued effort to verify the Veteran's ACDUTRA periods.  A 
June 2009 PIES response indicated that there were no Army 
records after 1996 for this Veteran and that an additional 
request be made through PIES to "Code 11IT".  Later in June 
2009, this request was made, but the only records retrieved 
showed the Veteran's period of enrollment in the Army 
National Guard.  No further routes of research were 
suggested.  

In light of these efforts and the negative responses, the 
Board finds that further efforts to verify any ACDUTRA 
periods for this Veteran would likely be futile.

As the Veteran has indicated that she has no additional 
information to provide, the Board may proceed with the 
consideration of her claim.

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Under 38 U.S.C.A. § 101(24), "active military, naval, or air 
service includes active duty, any period of [ACDUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) 
ACDUTRA means, in pertinent part, full-time duty in the Armed 
Forces performed by Reserves for training and full-time duty 
as members of the Army National Guard or Air National Guard 
of any State.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.  

Certain chronic disabilities such as organic diseases of the 
nervous system are presumed to have been incurred in service 
if such manifested to a compensable degree within one year of 
separation from service. This presumption applies to veterans 
who have served 90 days or more of active service during a 
war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence 1) that the disability existed prior to 
service and 2) was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background

The Veteran's October 1991 Army entrance examination was 
negative for any relevant abnormalities, and she denied 
suffering from epilepsy or fits or other relevant 
abnormalities in her accompanying October 1991 Report of 
Medical History (RMH) form.  A July 1994 treatment note 
indicated that the Veteran had been hit in the left temple 
while playing softball and lost consciousness for 45 minutes.  
A computed tomography (CT) scan was subsequently conducted 
and was noted to be normal.  An assessment of a concussion 
was made.  The Veteran's remaining Army treatment records 
were negative for symptoms, treatment or diagnoses of 
Tourette's syndrome.

A July 1997 National Guard entrance examination revealed no 
relevant abnormalities.  

A May 2001 private neurology treatment note shows that the 
Veteran reported that she had experienced involuntary muscle 
contractions and various motor ticks for the past five years.  
Differential diagnoses included Tourette's syndrome or other 
neurodegenerative disorders, but the neurologist noted that 
further testing was necessary prior to rendering a diagnosis.

A May 2001 brain magnetic resonance imaging (MRI) scan was 
found to be unremarkable.  An impression of Tourette's 
syndrome was noted in a June 2001 private neurological 
assessment and the Veteran was prescribed medication to treat 
this condition.

A May 2002 examination noted "documented Tourette's 
syndrome" and treatment, and the Veteran was found to not be 
qualified for service due to this "advanced neurological 
disorder."  She was discharged from the Army National Guard 
in August 2004.

The Veteran stated in her January 2007 substantive appeal 
that her motor tic and verbal noises began while she was 
serving on active duty and that although this was extremely 
embarrassing, she did not tell anyone about her condition.  
She did not have an examination when she was discharged from 
the Army, and she was not diagnosed with Tourette's syndrome 
until she was serving in the National Guard.  Her treating 
physician told her that this condition was caused by the 
stress she experienced while on active duty.  As noted above, 
she has not cooperated with efforts to obtain treatment 
records from the physicians.

During VA treatment in July 2006, the Veteran reported that 
she had been diagnosed with Tourette's syndrome.

An August 2006 VA neurology consultation reflects the 
Veteran's reports of first experiencing symptoms, including 
motor and vocal tics, when she was 16 years old.  She 
reported that her sister and grandfather suffered from 
Tourette's syndrome and that she suspected that her mother 
also suffered from the condition.  Her prescribed medication 
had controlled most of her tics and she suffered from no side 
effects.  

The neurologist diagnosed Tourette's syndrome and noted that 
her symptoms were well-controlled by her medication.



Analysis

Although the Veteran during VA treatment in July 2006 that 
Tourette's syndrome began prior to active duty service, when 
she was 16 years old; her October 1991 Army entrance 
examination is negative for any such condition and she did 
not report this condition in her accompanying RMH.  No other 
evidence has been presented suggesting that this condition 
pre-existed service.  The Veteran is therefore entitled to 
the presumption of soundness.  38 U.S.C.A. § 1111.

The Veteran has a current disability as she has been 
diagnosed with Tourette's syndrome.  

Army treatment records are negative for this condition, but 
treatment records during her National Guard do document a 
diagnosis and treatment for this condition.  In order for the 
Veteran's Tourette's syndrome to be recognized as service 
connected, the condition must be linked to a disease or 
injury incurred during active duty or ACDUTRA or an injury 
during INACDUTRA.  38 U.S.C.A. §§ 101(24) 1110; Shedden, 
Hickson.

The Veteran's active duty treatment records are negative for 
Tourette's syndrome.  Her National Guard treatment records do 
not indicate that this condition was incurred during ACDUTRA 
service and her July 1997 entrance examination was negative 
for evidence of this condition.  

The first clinical evidence of this condition is contained in 
a May 2001 private treatment note, more than five years after 
discharge from active duty.  The Veteran has reported a 
variety of dates as the on-set of Tourette's syndrome, 
indicating that her condition began prior to service, that it 
began while serving in the Army and that it began while 
serving in the National Guard.  

The contemporaneous record indicates that the condition began 
in 2001.  Given this record, and the variability of her 
history; her occasional reports of the onset of symptoms 
during active duty are not deemed credible.

The Veteran has not reported, nor is there other evidence, 
that she received treatment for Tourette's syndrome within a 
year of discharge from active duty.  If this condition were 
shown in active duty service and at any time thereafter, a 
nexus to service would be presumed.  38 C.F.R. § 3.303(d).  
There is no credible and competent evidence in this case that 
Tourette's syndrome was present in active duty service.

In addition, there is no competent medical opinion linking 
the Veteran's current Tourette's syndrome to active duty or 
ACDUTRA service.  The Veteran failed to appear for a 
scheduled VA examination and her treating physicians have not 
submitted any opinion regarding the etiology of her 
Tourette's syndrome.  While she is competent to report a 
contemporaneous diagnosis, she has not cooperated with 
efforts to obtain the purported opinion of a private 
treatment provider linking the current disability to stress 
in service.  As alluded to above, because of her 
contradictory statements and the contemporaneous record, her 
reports are not deemed credible.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  

As the evidence is against finding a disease or injury in 
service or a nexus between the Veteran's Tourette's syndrome 
and service, reasonable doubt does not arise and the claim 
must be denied.  38 U.S.C.A. §5107(b).


ORDER

Entitlement to service connection for Tourette's syndrome is 
denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


